Detailed Action
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or 	in public use, on sale or otherwise available to the public before the effective 	filing date of the claimed invention.
4.	Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mcginn (US 20090279050 A1).
Regarding claim 11, Mcginn (e.g., Figs. 1-9) discloses a foveated optical system comprising: 
at least one optic for imaging a field of view (lens 100); 
the at least one optic (lens 100) comprising a wave front correction optic (electro-active element 102; [0042]-[0043]), the wave front correction optic comprising: 
a liquid crystal cell (liquid crystal layer; [0042]-[0043]); 
a plurality of electrodes (electrodes 104 shown in Figs. 6-7, or electrodes 162 shown in Fig. 8) in electrical field communication with the liquid crystal cell (liquid crystal layer; [0042]-[0043]), the plurality of electrodes arranged in an orthonormal wave front mode pattern of an orthonormal basis set (Figs. 6-8 and [0048]; electrodes are arranged to produce a wave front correction according to Zernike modes. In optics, a wave front is decomposed via a polynomial basis, the Zernike modes or Zernike polynomials form a basis of polynomials that are orthogonal to each other), wherein the plurality of electrodes is configured to vary optical path differences in the liquid crystal cell ([0043]); and 
a controller (controller 108) configured to communicate with the plurality of electrodes (electrodes 104 shown in Figs. 6-7, or electrodes 162 shown in Fig. 8) for reducing a wave front error over at least a portion of the field of view (Figs. 6-8; correction of wave front aberration).

5.	Claims 11-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumoto (US 20150338639 A1).
Regarding claim 11, Matsumoto (Figs. 1-12) discloses a foveated optical system (e.g., Fig. 1) comprising: 
at least one optic for imaging a field of view (imaging lens 4 and phase modulation element 3); 
the at least one optic comprising a wave front correction optic (phase modulation element 3), the wave front correction optic (phase modulation element 3) comprising: 
a liquid crystal cell (Figs. 6-7; liquid crystal element; [0066]-[0067]); 
a plurality of electrodes (Figs. 6-8; annular electrodes) in electrical field communication with the liquid crystal cell (Figs. 6-7; liquid crystal element), the plurality of electrodes arranged in an orthonormal wave front mode pattern of an orthonormal basis set (Figs. 6-8 and [0071], [0055]; annular electrodes are arranged to produce a wave front correction according to Zernike modes. In optics, a wave front is decomposed via a polynomial basis, the Zernike modes or Zernike polynomials form a basis of polynomials that are orthogonal to each other), wherein the plurality of electrodes is configured to vary optical path differences in the liquid crystal cell ([0069]); and 
a controller (Fig. 6; control circuit 12; [0067] and [0071]) configured to communicate with the plurality of electrodes (Figs. 6-8; annular electrodes; [0067] and [0071]) for reducing a wave front error over at least a portion of the field of view (Figs. 6-8 and Claim 1; correction of wave front aberration).

Regarding claim 12, Matsumoto (Figs. 1-12) discloses the system of claim 11, wherein the orthonormal basis set includes a Zernike basis set ([0055]-[0056] and Claim 1; Zernike polynomials).

Regarding claim 14, Matsumoto (Figs. 1-12) discloses the system of claim 11, Curatu discloses wherein the wave front correction optic is configured to reduce the wave front error by at least 60% ([0082] and [0085]). 

Regarding claim 15, Matsumoto (Figs. 1-12) discloses the system of claim 14, Curatu discloses wherein the wave front correction optic is configured to reduce the wave front error by at least 80% ([0082] and [0085]). 

Regarding claim 16, Matsumoto (Figs. 1-12) discloses the system of claim 11, wherein the wave front correction optic is configured to vary the optical path differences by at least three waves ([0092]). 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.	Claims 13 and 17-18 are rejected under 35 U.S.C. 103 as unpatentable over Matsumoto (US 20150338639 A1) in view of Curatu (NPL article, “Wide field-of-view imaging system using a liquid crystal spatial light modulator”, Proc. SPIE 5874, Current Developments in Lens Design and Optical Engineering VI, 587408, 25 August 2005).
Regarding claim 13, Matsumoto (Figs. 1-12) discloses the system of claim 11, wherein: the wave front correction optic is configured to vary the optical path differences by at least three waves ([0092]); the wave front correction optic is configured to reduce the wave front error by at least 60%([0082] and [0085]); Matsumoto does not disclose the field of view is at least 50° in at least one axis and the portion of the field of view is at least 2° in at least one axis. However, Curatu discloses a foveated optical system (Sections 2, 3 and 4; working principle, optical design and demonstration of a foveated optical system) similar to that disclosed by Matsumoto, comprising: at least one optic for imaging a field of view (Fig. 1; a 60° FOV foveated optical imaging system; Abstract and Sections 2, 3 and 4); the at least one optic comprising a wave front correction optic (Fig. 1; liquid crystal spatial light modulator (SLM); Abstract and Sections 2, 3 and 4), the wave front correction optic comprising: a liquid crystal cell; a plurality of electrodes in electrical field communication with the plurality of regions of the liquid crystal cell (Fig. 1; 512×512 liquid crystal SLM; Sections 2, 3 and 4), the plurality of electrodes arranged according to an orthonormal wave front mode of an orthonormal basis set (Sections 2, 3 and 4; wave front aberration is decomposed via a polynomial basis, the Zernike modes or Zernike polynomials forms the basis of polynomials), wherein the plurality of electrodes is configured to vary optical path differences in the liquid crystal cell (Sections 2, 3 and 4; correction of the wave front aberration by varying optical path differences (OPD) in the liquid crystal cell). Curatu further discloses the field of view is at least 50° in at least one axis (Abstract and Sections 3-5, 60° FOV) and the portion of the field of view is at least 2° in at least one axis (Figs. 2-3 and Section 4, 2nd paragraph). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Curatu to the foveated optical system of Matsumoto or incorporate the teaching from Matsumoto to the foveated optical system of Curatu. The combination/motivation would provide a wide-angle foveated optical system with a high angular resolution and a reduced wave front aberration.

Regarding claim 17, Matsumoto (Figs. 1-12) discloses the system of claim 11, but does not disclose wherein the field of view is at least 50° in at least one axis. However, Curatu discloses a foveated optical system (Sections 2, 3 and 4; working principle, optical design and demonstration of a foveated optical system) similar to that disclosed by Matsumoto, wherein the field of view is at least 50° in at least one axis (Abstract and Sections 3-5, 60° FOV). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Curatu to the foveated optical system of Matsumoto or incorporate the teaching from Matsumoto to the foveated optical system of Curatu. The combination/motivation would provide a wide-angle foveated optical system with a reduced wave front aberration.

Regarding claim 18, Matsumoto (Figs. 1-12) discloses the system of claim 11, but does not disclose wherein the portion of the field of view is at least 2° in at least one axis.  However, Curatu discloses a foveated optical system (Sections 2, 3 and 4; working principle, optical design and demonstration of a foveated optical system) similar to that disclosed by Matsumoto, wherein the portion of the field of view is at least 2° in at least one axis (Figs. 2-3 and Section 4, 2nd paragraph). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Curatu to the foveated optical system of Matsumoto or incorporate the teaching from Matsumoto to the foveated optical system of Curatu. The combination/motivation would provide a wide-angle foveated optical system with a high angular resolution and a reduced wave front aberration.

7.	Claim 19 is rejected under 35 U.S.C. 103 as unpatentable over Matsumoto (US 20150338639 A1) in view of Gordon (NPL article, “Wave-front correction and production of Zernike modes with a liquid-crystal spatial light modulator”, APPLIED OPTICS, Vol. 36, No. 7, March 1997).
Regarding claim 19, Matsumoto (Figs. 1-12) discloses the system of claim 11, Matsumoto discloses wherein the wave front mode is one or more of Zernike mode but does not disclose wherein the orthonormal wave front mode pattern is one or more of Zernike mode Noll index number 4, Zernike mode Noll index number 5, or Zernike mode Noll index number 6. However, Gordon discloses a foveated optical system similar to that disclosed by Matsumoto, comprising: a wave front correction optic (Figs. 1-2; liquid crystal spatial light modulator (LC SLM); Section 1, Introduction, and Section 2, Device Description), the wave front correction optic comprising: a liquid crystal cell (Fig. 1, and Section 2, Device Description); a plurality of electrodes in electrical field communication with the plurality of regions of the liquid crystal cell (Fig. 1, and Section 2, Device Description), the plurality of electrodes arranged according to an orthonormal wave front mode of an orthonormal basis set (Section 3, Static Wave-front Compensation and Section 4, Production of Zernike Modes), wherein the plurality of electrodes is configured to vary optical path differences in the liquid crystal cell (Section 2, Device Description, Section 3, Static Wave-front Compensation and Section 4, Production of Zernike Modes); and a controller (Fig. 2; LC control electronics and PC ) configured to communicate with the plurality electrodes (Figs. 1-2 ) for reducing a wave front error over at least a portion of the field of view (Section 2, Device Description, Section 3, Static Wave-front Compensation and Section 4, Production of Zernike Modes). Gordon further discloses wherein the orthonormal wave front mode pattern is one or more of Zernike mode Noll index number 4, Zernike mode Noll index number 5, or Zernike mode Noll index number 6 (page 1519, table 2). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Gordon to the foveated optical system of Curatu. The combination/motivation would provide a wide-angle foveated optical system with reduced wave front aberrations.

Response to Arguments
8.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the reference of Matsumoto (US 20150338639 A1) and Mcginn (US 20090279050 A1) have been used for new ground rejection.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691